This case was in this court on a former *Page 469 
occasion, and will be found reported in 224 Mich. 477. The question involved therein was whether, under a conceded state of facts, defendant railway company as garnishee defendant had in its custody, control and possession a certain interstate shipment of apples. The testimony admitted convinced the trial court that the railway did not have the custody, control or possession of the shipment and, therefore, directed a verdict in its behalf. On error in this court it was held, under the interpretation of section 5 of the uniform bill of lading, as appears in Michigan Cent. R. Co. v. Owen, 256 U.S. 427
(41 Sup. Ct. 554), that the railway did have the custody, control and possession of the interstate shipment, thereby reversing the conclusion of the lower court. The case has been retried in the trial court, and a verdict directed for plaintiff in accordance with the holding of this court. By writ of error the case has reached this court again, quite likely to facilitate the removal of it to the Federal Supreme Court.
The same questions are re-argued in counsel's briefs as were argued on its first appearance. There appears, to be no new questions raised. We may dispose of the matter by saying we are still of the opinion that the interpretation given to section 5 of the uniform bill of lading by Mr. Justice McKenna inMichigan Cent. R. Co. v. Owen, supra, must determine the me adversely to the contention of the railway garnishee.
The judgment is affirmed.
CLARK, C.J., and McDONALD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred. *Page 470